Citation Nr: 0617075	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to an initial compensable evaluation for 
multiple lipomas of the ears, arms, stomach, chest, and 
abdomen.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1993 to 
December 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a left 
wrist disorder.

2.  The veteran does not have a current diagnosis of a right 
ankle disorder.

3.  The veteran does not have a current diagnosis of otitis 
media.

4.  The veteran's multiple lipomas are not disfiguring, deep, 
unstable, greater than 144 square inches in area, or painful 
on examination, do not cause limited motion, and do not 
result in limitation of function.


CONCLUSIONS OF LAW

1.  A left wrist disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A right ankle disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Otitis media was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  The criteria for a compensable evaluation for multiple 
lipomas of the ears, arms, stomach, chest, and abdomen, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7819 (Prior to and from 
August 30, 2002) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for a left wrist disorder, right ankle 
disorder, and otitis media, and for a compensable evaluation 
for service-connected multiple lipomas, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  Prior to initial adjudication 
of the veteran's claim, the veteran signed a form in May 2002 
noting that he had been informed of these provisions and 
understood what evidence he needed to supply and what 
evidence VA would obtain for him.  In addition, VA sent the 
veteran a letter dated in April 2004 which satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical and personnel records 
have been obtained.  The veteran has not identified any VA or 
private medical treatment records.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded a VA 
examination in May 2004.  38 C.F.R. § 3.159(c)(4).  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once service connection has been granted, disability ratings 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2005).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service Connection for Left Wrist Disorder

Review of the veteran's service medical records shows that in 
early October 1994, the veteran reported 3 days of left wrist 
pain.  On physical examination, mild edema was noted, but no 
deformity was found.  Strength in the left wrist was 4/5, and 
the examiner found that the veteran had 80 percent of a 
normal wrist range of motion.  X-rays showed no evidence of a 
fracture.  Later in October 1994, physical examination showed 
no edema or other abnormal clinical findings.  X-rays were 
again negative, and the assessment was resolving sprain of 
the left wrist.  No left wrist symptoms or treatment were 
noted for the remainder of the veteran's service.  During his 
October 1997 service separation examination, the veteran 
noted that he had a history of broken bones, and specifically 
referenced his left wrist.  However, there were no objective 
clinical findings of any left wrist fracture, or related 
residuals.

The evidence of record does not show that the veteran has a 
current diagnosis of a left wrist disorder.  The sole 
postservice evidence of record is the veteran's May 2004 VA 
examination, wherein all objective clinical and radiological 
findings were normal.  The examiner concluded that the 
veteran did not have a chronic left wrist disability; any 
arthralgias of the left wrist were likely due to the aging 
process or to frequent use of the joints, and not to the 
October 1994 injury.  

There are no other opinions in the record, or evidence of 
continuity of treatment since service discharge, to 
contradict the examiner's conclusion.  Although the veteran 
reported that he currently experiences left wrist pain when 
engaging in certain prolonged activities, and during weather 
fluctuations, the Board notes that pain is only one criterion 
for determining whether a disability exists, and that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  To that end, the 
evidence fails to show that the veteran has a current left 
wrist disorder.  In the absence of proof of a present 
disability, there is no valid claim presented.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Because the evidence indicates that the veteran does not have 
a current diagnosis of a left wrist disorder, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Right Ankle Disorder 

Review of the veteran's service medical records shows that in 
early October 1997, the veteran reported right ankle pain.  
The diagnosis was right ankle sprain.  The service separation 
examination report dated later in October 1997 did not note 
any symptoms, diagnoses, or residuals of a right ankle 
disorder.

The evidence of record does not show that the veteran has a 
diagnosis of a right ankle disorder.  The sole postservice 
evidence of record is the veteran's May 2004 VA examination, 
wherein all objective clinical and radiological findings were 
normal.  The examiner concluded that the veteran did not have 
a chronic right ankle disability; any arthralgias of the 
ankle were likely due to the aging process or to frequent use 
of the joints, and not to the October 1997 incident.  

There are no other opinions in the record, or evidence of 
continuity of treatment since service discharge, to 
contradict the examiner's conclusion.  Although the veteran 
reported that he currently experiences right ankle pain when 
engaging in certain prolonged activities, the Board notes 
that pain is only one criterion for determining whether a 
disability exists, and that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).  To that end, the evidence fails to show that the 
veteran has a current right ankle disorder.  In the absence 
of proof of a present disability, there is no valid claim 
presented.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Because the evidence indicates that the veteran does not have 
a current diagnosis of a right ankle disorder, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Otitis Media

Review of the veteran's service medical records shows that 
the veteran was treated for a single episode of bilateral 
otitis media in October 1995.  He was also found to have 
keloids in both earlobes in September 1997.  His October 1997 
service separation examination did not note any evidence of 
current otitis media or related residuals.

The evidence of record does not show that the veteran has a 
current diagnosis of otitis media.  During his May 2004 VA 
examination, the veteran reported pain in the inferior aspect 
of the ear concha (external ear cartilage), at the level of 
the uvula.  The examiner noted that although the veteran had 
small lumps in the ear concha, which may have explained the 
pain that the veteran had reported, there was no evidence of 
active otitis media, or any residuals of the single episode 
of otitis media noted in service.  The veteran has not 
submitted any evidence showing a postservice diagnosis of 
otitis media or related residuals.  Accordingly, there is no 
evidence of a current disorder.  In the absence of proof of a 
present disability, there is no valid claim presented.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Because the evidence indicates that the veteran does not have 
a current diagnosis of otitis media, or related residuals, 
the preponderance of the evidence is against the veteran's 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Compensable Evaluation for Lipomas

The veteran's service medical records show diagnoses of and 
removal of multiple lipomas, beginning in July 1996 and 
continuing through August 1997.  His October 1997 service 
separation examination also noted the presence of multiple 
lipomas.  By a November 2002 rating decision, service 
connection was granted, and a noncompensable evaluation 
assigned, for multiple lipomas of the ears, arms, stomach, 
chest, and abdomen, under Diagnostic Code 7819, which rates 
impairment resulting from benign skin growths.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2005).  Because the veteran's 
claim was filed in May 2002, and the regulations pertaining 
to skin disabilities were revised effective August 2002, the 
veteran's service-connected multiple lipomas must be 
evaluated under both the old and the revised rating criteria.  

The Board has considered the veteran's service-connected 
multiple lipomas under the Schedule in effect between May 
2002 and August 2002.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  The veteran's service-connected multiple 
lipomas were originally rated as noncompensable under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7819 (2002).  
This rating contemplates scars, and is evaluated according to 
"disfigurement, etc."  

Under the Schedule in effect between May 2002 and August 
2002, the Diagnostic Codes applicable to the rating of skin 
disorders, and pertaining to lipomas and their residual 
scars, would include Diagnostic Codes 7800 through 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002).  
However, the evidence of record prior to the August 2002 
ratings revision does not show that the veteran's multiple 
lipomas qualify as disfiguring scars of the head, face or 
neck (Diagnostic Code 7800); scars which resulted from burns 
(Diagnostic Codes 7801 and 7802); superficial scars which 
were poorly nourished, with repeated ulceration, or were 
tender and painful on objective demonstration (Diagnostic 
Codes 7803 and 7804); or lipomas or scars which caused 
limitation of function of the affected part (Diagnostic Code 
7805).  Accordingly, a compensable evaluation under the old 
criteria for Diagnostic Codes 7800-7805, or under Diagnostic 
Code 7819, is not warranted for the veteran's service-
connected multiple lipomas.  Id.

Under the revised Schedule effective August 2002, the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7819 
contemplate benign skin neoplasms, and are to be evaluated by 
analogy under 3 sets of criteria: disfigurement of the head, 
face, or neck; scars; or impairment of function.  38 C.F.R. § 
4.118, Diagnostic Code 7819 (2005).  By analogy, these would 
include evaluation under Diagnostic Codes 7800 through 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2005).

On VA examination in May 2004, lipomas were only noted on the 
veteran's abdomen, legs, and thigh.  As such, the Board finds 
that Diagnostic Code 7800, which rates impairment resulting 
from scars causing disfigurement of the head, face, or neck, 
does not apply.  38 C.F.R. § 4.118, Diagnostic Code 7800.  To 
the extent that the keloids located on the veteran's ear 
concha can be argued as constituting lipomas, the Board notes 
that these would not merit a compensable evaluation under 
Diagnostic Code 7800, as they do not bear any of the 8 
characteristics of disfigurement required to meet the 
criteria for an evaluation of 10 percent disabling or 
greater.  See id. at Note 1.  As such, Diagnostic Code 7800 
is not for application.  

Based on the May 2004 VA examination, there is no evidence 
that the veteran's multiple lipomas and postoperative lipoma 
scars are deep, cause limitation of motion, or are unstable.  
Therefore, Diagnostic Codes 7801 and 7803 are inapplicable.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803.  The VA 
examination also noted that the veteran's lipomas were not 
painful to palpation, so the application of Diagnostic Code 
7804 is also inappropriate.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.

During the veteran's VA examination, the smallest lipomas and 
postoperative lipoma scars were noted to measure 1/2 inch in 
diameter; the largest was noted to measure approximately 2 
inches in diameter.  The total measured area of the skin 
covered by the lipomas, or any postoperative residual lipoma 
scars, was not noted to be greater than 144 square inches.  
Accordingly, Diagnostic Code 7802 is also inapplicable in 
this case.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Finally, during his VA examination, the veteran reported that 
he experienced pain at the site of the lipomas when engaging 
in activities that put pressure on them, such as 
weightlifting.  However, this pain resolved spontaneously 
when the veteran ceased the activity.  Additionally, the 
examiner noted that the veteran's lipomas did not interfere 
with him completing his household responsibilities, or impact 
his ability to complete job tasks at work.  Thus, the lipomas 
and postoperative lipoma scars have not been shown to cause 
limitation or impairment of function in any body part on 
which they were located, and accordingly, Diagnostic Code 
7805 is not for application.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Because the veteran's lipomas and postoperative lipoma scars 
are not disfiguring, superficial, deep, unstable, greater 
than 144 square inches in area, or painful on examination, 
did not result from burns, do not cause limited motion, and 
do not result in limitation of function, the preponderance of 
the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left wrist disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for otitis media is denied.

An initial compensable evaluation for multiple lipomas of the 
ears, arms, stomach, chest, and abdomen, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


